Citation Nr: 0811039	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Whether the appellant timely submitted information to 
complete his claim for entitlement to payment of the 
veteran's unauthorized private medical expenses from October 
4, 2005 to October 10, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from April 1972 to February 
1973.  The appellant is the physician who reportedly treated 
the veteran at St. Francis during his October 2005 hospital 
admission.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and February 2006 determinations 
by the VA Medical Center (VAMC) in Shreveport, Louisiana, 
which considered the appellant's claim to have been 
abandoned, and therefore denied.   

The certified issue on appeal is entitlement to payment of 
the cost of unauthorized medical expenses incurred from 
October 4, 2005 to October 10, 2005.  The VAMC denied the 
claim on the narrow question as to whether the appellant 
timely submitted a complete application for the benefit 
sought.  Thus, the issue has been characterized accordingly.


FINDINGS OF FACT

1.  The veteran currently has no service-connected 
disabilities.

2.  The appellant reportedly treated the veteran at St. 
Francis North Hospital during a hospital admission from 
October 4, 2005 to October 10, 2005.  

3.  In November 2005, VA received a bill from the appellant 
for payment of the veteran's unauthorized private medical 
expenses incurred during his October 4, 2005 to October 10, 
2005 hospital admission.

4.  In December 2005, VA issued a letter to the appellant 
requesting copies of the veteran's hospital discharge summary 
report and emergency room report; the appellant was advised 
that if this evidence was not received within 30 days, the 
claim would be considered abandoned.

5.  The appellant did not respond to the December 2005 notice 
within 30 days, nor did he request additional time to 
respond.  The requested medical records were never received.
CONCLUSION OF LAW

The appellant did not timely submit medical evidence required 
to complete a claim for payment for unauthorized medical 
expenses incurred by the veteran from October 4, 2005 to 
October 10, 2005, and the claim must be considered abandoned.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2007); 38 C.F.R. § 
17.1004 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].
At any rate, the appellant was provided with the notice 
required by the VCAA in an April 2006 letter.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  
Consequently, the duties to notify and assist have been met.

Analysis

The appellant is seeking payment for the veteran's 
unauthorized medical expenses incurred during his October 
2005 private hospital admission.

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

The veteran is not eligible for benefits under 38 U.S.C.A. § 
1728, because he does not have a total disability and his 
treatment at St. Francis was not for an adjudicated service-
connected disability, a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or for the purpose of ensuring 
entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31.  See 38 
U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;
(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001;  2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004 (2007).
If, after reviewing a claim, the decision maker determines 
that additional information is needed to make a determination 
regarding the claim, such official will contact the claimant 
in writing and request additional information.  The 
additional information must be submitted to the decision 
maker within 30 days of receipt of the request, or the claim 
will be treated as abandoned, except that if the claimant 
within the 30-day period requests in writing additional time, 
the time period for submission of the information may be 
extended as reasonably necessary for the requested 
information to be obtained.  38 C.F.R. § 17.1004(e).

On review, the Board finds that the appellant is not entitled 
to payment of the veteran's unauthorized medical expenses 
from October 4, 2005 to October 10, 2005.  The record shows 
that the veteran has no service-connected disabilities.  The 
appellant asserts that he treated the veteran at St. Francis 
North Hospital during his hospital admission from October 4, 
2005 to October 10, 2005.  In November 2005, VA received a 
bill from the appellant for expenses incurred by the veteran.  
Such claim for payment was timely initiated (received well 
within 90 days after the treatment).  However, in December 
2005, the appellant was provided forms and advised what else 
(veteran's hospital discharge summary report and emergency 
room report) was required to complete the claim.  The 
appellant was also advised that failure to submit such within 
30 days would result in the claim being considered abandoned.

The requested medical records were not received within 30 
days of the request, and there was no request in writing for 
an extension of time to respond.  As the appellant did not 
respond within 30 days (or request in writing for an 
extension of time to respond), the application for payment of 
the veteran's unauthorized medical expenses incurred from 
October 4, 2005 to October 10, 2005 was not timely completed, 
and is considered to have been abandoned.   

38 C.F.R. § 17.1004(e) is clear regarding the consequences of 
a failure to provide within 30 days additional information 
the AOJ determines to be necessary to complete an application 
for benefits under 38 U.S.C.A. § 1725.  

The Board is sympathetic to the appellant's argument, 
however, the Board cannot grant the veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004.  As the appellant failed to meet the 
filing requirement under 38 C.F.R. § 17.1004(e), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the appellant's claim is without legal merit.


ORDER

The appellant's entitlement to payment of the veteran's 
unauthorized private medical expenses incurred from October 
4, 2005 to October 10, 2005 is denied.
.


________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


